Citation Nr: 9915081	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to July 
1963.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran's claim of entitlement to service 
connection for PTSD was not well grounded.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, in that there is 
evidence of a nexus between the veteran's currently diagnosed 
PTSD and service.  

2.  The veteran's current diagnosis of PTSD is linked to the 
death of his mother during service.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's PTSD was incurred during active wartime 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran asserts entitlement to service connection for 
PTSD.  He contends that his problems with nightmares, 
depression, and suicidal ideations are associated with the 
death of his mother that occurred while he was in service.  
Further, the veteran also asserts that other inservice events 
have contributed to his current PTSD.

Background

The veteran's service medical records are of record.  At 
enlistment, the veteran's examination dated in April 1960 is 
silent for any findings or notations related to any 
psychiatric disorder.  A health record dated in July 1963 
discloses that the veteran was treated in the dispensary for 
signs of anxiety.  The psychiatrist reported that the 
veteran's emotional problems began during his mother's 
illness with cancer and subsequent death.  Further, the 
psychiatrist noted that after his mother's death, the veteran 
experienced irritation, and lack of control, sleep problems, 
and contemplated suicide.  In a recitation of the veteran's 
personal history, the psychiatrist noted that the veteran was 
an only child and had very close familial ties.  In 
particular, the veteran expressed a very close relationship 
with his mother.  

On examination, the psychiatrist reported that the veteran 
cried openly when speaking of his mother.  His mood was 
somber, defensive, and unspontaneous.  The psychiatrist noted 
that the veteran's symptoms had become increasingly marked 
since the death of his mother.  The veteran described himself 
as having no goals and felt that everything was meaningless.  
The psychiatrist rendered an impression that the veteran 
appeared to be a "loner," having lost his most significant 
emotional tie, and that as a result, he was unable to handle 
his own personal problems or pursue any meaningful path.  A 
diagnosis of anxiety reaction, acute situational 
maladjustment was rendered.  The veteran was further referred 
to the Naval Hospital for admission.

In a report from the Board of Medical Survey dated in July 
1963, it is noted that the veteran was admitted for symptoms 
of irritability, difficulties with concentration, 
nervousness, nightmares, and suicidal thoughts.  All 
indicated laboratory examinations were within normal limits.  
On examination, the examiner noted that the veteran's mood 
and affect were depressed.  The veteran dated the onset of 
his symptoms to approximately six months prior to admission, 
the time when he became aware that his mother was dying of 
cancer.  The veteran reported that when his mother was ill, 
he would avoid going home at times because he was incapable 
of dealing with the emotional trauma.  At the time of his 
mother's death, the veteran reported significant grief and 
continued to display symptoms of depression, anorexia, poor 
sleep, anxiety, suicidal ideation, and recurrent nightmares 
of watching his mother die.  Additionally, the veteran 
reported that his father had become despondent at that time 
and that the veteran had to talk his father out of committing 
suicide on several occasions.  The veteran also reported that 
since his mother's death, he had become increasingly 
irritable, isolated from his peers, resentful of authority, 
and perpetually late to his station of duty.

The examiner further reported that although the veteran 
showed signs of improvement during his hospitalization as to 
his situational depressive symptoms, he continued to display 
evidences of his longstanding personality disorder.  The 
veteran's diagnosis was changed from reactive depression to 
passive aggression reaction, moderate in nature, and 
manifested by such elements as passive obstructionism, 
general defiance of authority, situational depression related 
to traumatic death of his mother, social maladjustment, and 
persistent neuropathic traits.  The Medical Board recommended 
that the veteran be discharged for unsuitability.

Post-service records include a March 1994 outpatient 
screening form and progress notes for ensuing treatment 
throughout 1994 related to complaints of depression 
reportedly for over a period of 30 years, sadness, anger, 
isolation, disturbed sleep, and suicidal thoughts.  The 
examiner noted that the veteran presented with multiple 
symptoms of depression - insomnia, tearfulness, 
sleeplessness, lack of motivation, and suicidal ideation.  In 
a recitation of his psychiatric history, the veteran reported 
stress related to death and mutilation due to an accident 
while in service. 

Further, outpatient records dated from February to April 1994 
disclose treatment for psychosocial distress and recurrent 
major depression.  Included in a recitation of the veteran's 
personal history is that the veteran's mother died in his 
arms prior to his discharge from service.  The veteran's 
April 1994 disability report related to his claim for Social 
Security benefits is also part of the record.
 
A December 1994 private mental evaluation is associated with 
the veteran's record.  In a recitation of the veteran's 
medical history, the physician noted that the veteran had 
become somewhat preoccupied with death and destruction since 
witnessing several horrific incidents during service.  
Further noted is that the veteran was given leave during 
service to take care of his dying mother, who later died in 
the veteran's arms.  After her death, the veteran reported 
suicidal feelings and several attempts to jump off the ship.  
He stated that he was then committed to a mental institution 
prior to being honorably discharged.  The veteran reported 
that he has felt depressed for many years, longer than he can 
recall, and spends most of the day in bed.  In pertinent 
part, diagnoses rendered were PTSD and major depression at 
Axis I, extreme, acute event, severe and during circumstances 
at Axis IV, and a Global Functioning Assessment (GAF) score 
of 40 at Axis V.  The physician noted that the veteran's PTSD 
is an unusual case in that although he did not see combat, he 
reportedly experienced several traumatic events while in 
service that have impacted upon him.  Further noted is that 
the veteran continues to experience flashbacks, depression, 
poor sleep, and crying episodes.  

Also of record is a private medical doctor's statement dated 
in April 1995 that reveals treatment related to PTSD and 
depression.  A letter dated in May 1995 from a staff 
psychiatrist at the county mental health services discloses 
that the veteran was being treated since April 1994 for 
symptoms of anxiety, depression, flashbacks, mood swings, 
crying spells, and uncontrolled episodes of anger.  Also 
noted is that the veteran was treated with anti-depressant 
medication for PTSD and bipolar disorder.  Also, a clinical 
record from North Valley Veteran's Center dated in September 
1995 reveals complaints of recurrent nightmares, depression, 
daily suicidal thoughts, social isolation, anger, and 
tremendous troubles with relationships.  A diagnosis was 
rendered of chronic PTSD.  

Two private medical statements dated in October 1995 are also 
of record that disclose treatment since April 1994 for PTSD-
related symptomatology.  In one letter, the psychiatrist 
references the veteran's flashbacks from service related to a 
particularly gruesome accident that the veteran reportedly 
witnessed.  

A letter from the Department of the Navy, Headquarters United 
States Marine Corps, Personnel Management Support Branch 
dated in November 1995 is of record.  The letter reveals 
that, without further information, the deaths associated with 
the stress incident as described by the veteran are 
unverifiable through the unit diaries.  

Also associated with the veteran's claims folder are county 
mental health records for treatment rendered from 1996 to 
1997 that disclose ongoing treatment and medication related 
to treatment of the veteran's PTSD.  Further, in a VA 
examination dated in February 1997, the examiner recites the 
veteran's reported inservice trauma relating to an airplane 
crash and the death of two pilots.  The veteran reported that 
he currently continues to experience flashbacks and 
nightmares, anxiety and depression, intrusive thoughts and 
suicidal ideations.  The examiner rendered diagnoses of PTSD 
and dysthymia at Axis I; current severe psychosocial 
stressors at Axis IV; and a GAF score of 40 at Axis V.  

A mental health examination was conducted in conjunction with 
the VA examination.  During that examination, the veteran 
reported two incidents in service that produced great trauma 
and stress.  First, the veteran reported the plane crash that 
resulted in the deaths of the pilots during late summer 1963.  
Essentially, the veteran stated that the explosion was so 
great that it created a hole in the ground.  The veteran 
reported that he was part of the group that had to collect 
"body parts" after the accident and that when he recalls 
the incident, he still can sense the smell of death.  The 
veteran also remembers that he became emotional during this 
process and that he was ridiculed for displaying such 
emotion.  

Then, the veteran described an incident with other servicemen 
several days after the crash in which he went recalled 
drinking heavily and waking up the next day in his room 
naked.  He stated that there was another naked man in his 
room when he woke up and he never learned what had transpired 
the night before.  The veteran also recalled the time when he 
was on emergency leave because of his mother's failing 
health.  When he arrived home, the veteran recalled that his 
mother weighed 78 pounds and was in need of continuous care.  
The veteran reported that his mother died in his arms, and 
that he felt overwhelmed, hurt, and angry.  

The veteran was administered several tests including the 
MMPI-II to determine personality and affective functioning.  
The results from that test revealed mood and anxiety 
disorder.  The BDI test revealed that the veteran experienced 
severe symptoms of depression at that time.  The MCMI test 
indicated a valid profile and suggested the presence of 
anxiety, depression, substance abuse, and borderline 
characteristics.  In summary, the clinician reported that the 
veteran continues to experience symptoms related to his 
reported traumatic events in service.  In pertinent part, the 
diagnoses rendered were PTSD and dysthymia at Axis I; 
decreased financial and social support at Axis IV, and a GAF 
score of 58.  

A Veteran's Center treatment report dated in October 1997 is 
of record that discloses diagnostic impressions of PTSD, 
major depression, chronic at Axis I; psychosocial stressors, 
psychosocial and environmental problems; problems with 
primary support group; problems related to social 
environment; educational problems; occupational problems; 
economic problems; and other psychosocial environmental 
problems/exposure to trauma while in the military at Axis IV; 
and a GAF score of 35 at Axis V.  The examiner remarked that 
the veteran is continually triggered by events in the 
environment that symbolize or resemble an aspect of the 
inservice trauma.  Further, the examiner stated that the 
veteran feels as if he is reliving the traumatic events and 
experiences great stress.  

The veteran underwent a VA outpatient psychiatric evaluation 
in July 1998.  The evaluation report includes a recitation of 
the veteran's pertinent military and personal background.  
The examiner noted that the veteran's symptomatology related 
to his depression and PTSD are inseparable when they co-occur 
since depression can be a manifestation of PTSD 
symptomatology.  The examiner further stated that the veteran 
experienced the onset of PTSD-symptomatology after the death 
of his mother as is reflected in the Medical Board report 
contained in the veteran's service medical records.  Also 
noted is the possibility that the veteran's stress due to his 
mother's death exacerbated latent symptomatology related to 
the veteran's other reported stressors, that is, the accident 
and death he witnessed.  

A letter dated in December 1998 from the Department of the 
Army, U. S. Armed Services Center for the Research of Unit 
Records reveals that the unit was unable to verify the 
incident concerning the crash reportedly observed by the 
veteran during his period of service.

During his personal hearing conducted in May 1996, the 
veteran testified that while he was in service, he observed a 
plane crash, but that he does not remember the month or day 
and thinks that the year was 1961.  Transcript (T.) at 2.  
The veteran stated that two pilots were dismembered and that 
he felt helpless, unable to do anything. (T.) at 2.  For 
approximately one month, the veteran testified that he and 
other servicemen were picking up parts of the pilots' bodies.  
(T.) at 2.  Additionally, the veteran stated that some of the 
men mocked the veteran's emotional reaction to the incident 
and played jokes on him.  (T.) at 2.  The veteran stated that 
after the accident, he was unable to concentrate on his 
duties.  (T.) at 2.  The veteran further testified that he 
kept reliving the incident and at times, could "feel flesh 
burning."  (T.) at 2.  The veteran stated that his life has 
been in turmoil since service.  (T.) at 3.  He acknowledged 
that over a thirty-year period, he has ruined his family life 
and that he is trying to put the pieces of his life back 
together. (T.) at 3.  

The veteran testified that he also witnessed other 
destruction while in service.  (T.) at 4.  He acknowledged 
that his problems began after his mother died.  (T.) at 4.  
When he returned to the service after her death, the veteran 
stated that he was hospitalized because he felt like he was 
going crazy.  (T.) at 4.  He also reported that since 1994, 
he has been in treatment for his psychiatric problems.   (T.) 
at 6, 7.  


Analysis

The issue for resolution in this case is whether the veteran 
is entitled to service connection for PTSD.  Initially, the 
Board notes that the veteran in this case has established a 
well grounded claim.  Specifically, he has submitted 
competent medical evidence of current PTSD, credible evidence 
of an incident coincident with service, and some medical 
evidence of a causal relationship between the inservice 
occurrence and his current mental disorder.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board finds that facts 
relevant to the issue on appeal have been properly developed 
and VA's statutory obligation to assist the veteran in the 
development of the claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Following a comprehensive analysis of the record, the Board 
is of the opinion that the preponderance of the evidence is 
in favor of the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 3.303(d).  In determining 
whether service connection is merited, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection necessarily must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107.  Service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressors actually occurred, and a link 
between current symptomatology and the claimed inservice 
stressors.  If the claimed inservice stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart 
or other similar combat citation, will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain "credible 
supporting evidence" which corroborate the veteran's 
testimony as to the occurrence of any claimed stressor.  Id.

In the present case, the veteran does not allege combat-
related trauma.  Nonetheless, he has provided credible 
evidence of an inservice stressor that can be attributed to 
his current diagnosis of PTSD.  The Board notes that 
corroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources. See 
Moreau v. Brown, 3 Vet. App. 389 (1996) (citing VA 
Adjudication Procedure Manual M-21, Part VI, para. 7.46 (c) 
(Oct. 11, 1995); see also Doran v. Brown, 6 Vet. App. 283 
(1994).  In this case, the veteran asserts that his mother's 
illness and death that occurred during the veteran's period 
of service was a stressful event that contributed to his 
mental disorder.  In this vein, the veteran's service records 
are significant.  Namely, the Board notes that reports 
included in the veteran's service records reveal the 
circumstances surrounding the death of the veteran's mother.  
In particular, as noted above, the July 1963 Medical Board 
report discloses the veteran's reaction to his mother's 
illness and death and the overall effect such event had on 
the veteran at that time.  Essentially, the onset of the 
veteran's mental disorder is dated close in time to his 
mother's death.  Thus, the veteran has presented credible 
evidence as indicia of an inservice stressor. 

Moreover, in addition to the veteran's service records, post-
service medical records substantiate that the veteran's 
current PTSD was incurred during service.  Specifically, 
outpatient records commencing in 1994 consistently recite the 
veteran's inservice history of treatment for symptoms of 
mental disorders related to his mother's death.  Further, in 
the report of VA psychiatric evaluation conducted in July 
1998, the psychiatrist stated that the veteran experienced 
the onset of PTSD symptomatology after the death of his 
mother, and that the stress associated with that experience 
may have, in fact, exacerbated latent symptomatology related 
to other reported stressors.  Thus, in this regard, the 
veteran has presented competent evidence of a clear diagnosis 
of PTSD and evidence that establishes that his current PTSD 
was incurred in service.  38 C.F.R. § 3.303(d).  

Overall, the Board finds that the veteran's diagnosis of 
depressive reaction and ensuing treatment and hospitalization 
while in service subsequent to the care and death of his 
mother establishes entitlement to service connection for his 
PTSD.  Id.  Further, the medical evidence of record post-
service contains consistent reports related to the events 
surrounding his mother's illness with cancer and ultimate 
death that serve to corroborate the veteran's claimed 
stressor related to his mother's death.

However, the Board acknowledges that it is not bound to 
accept the veteran's uncorroborated account of his other 
inservice experiences, namely, the airplane crash that 
resulted in the death of two pilots.  Wood v. Derwinski, 1 
Vet. App. 406 (1991); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Further, despite several efforts on the 
part of the RO to obtain verification of the inservice 
incidents, the Services Center for the Research of Unit 
Records was unable to verify the deaths of the two pilots 
related to any documented airplane crash.  Essentially, the 
Unit did not verify the claimed stressors because the 
descriptions were too general in nature and lacked specific 
details required for a complete search of records.  Although 
the medical examiners over the years may have accepted the 
veteran's description of his inservice experiences as 
credible, this does not mean that the Board is required to 
grant service connection for PTSD on this basis.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board 
accepts that if the diagnoses of PTSD are premised on the 
veteran's uncorroborated stressor accounts, the Board is not 
bound to grant service connection.  

Nonetheless, the Board recognizes that service connection 
must be decided as an issue of fact on a case-by-case basis.  
Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  Thus, in 
this case, the Board concludes that service connection for 
PTSD is warranted.  Overall, the veteran has produced 
competent evidence to substantiate that his PTSD was incurred 
during his period of active service.  Most notably, both 
inservice records and clinical data post-service support a 
basis for finding that the death of the veteran's mother was 
indeed a stressor that led to the onset of PTSD-related 
symptomatology.  Therefore, the Board has determined that the 
evidence of record preponderates in favor of the veteran's 
claim of entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

